Title: From George Washington to John Sinclair, 6 March 1797
From: Washington, George
To: Sinclair, John



Sir,
Philadelphia 6th March 1797

On the 11 th of Decr I wrote you a long letter; and intended before the close of the last Session of Congress (which ended on the third instant, conformably to the Constitution) to have addressed you again; but oppressed as I was with the various occurences incident thereto, especially in the latter part of it, it has not

been in my power to do so during its continuance; and now, the arrangements necessary to my departure from this City—for a more tranquil theatre, and for the indulgence of rural pursuits, will oblige me to suspend my purpose until I am fixed at Mount Vernon, where I expect soon to be; having resigned the chair of government to Mr Jno. Adams on friday last; the day on which I completed my second four years administration.
Under the circumstances here mentioned, I should not have troubled you, at this time, with so short a letter but for the purpose of accompanying it with two or three Pamphlets on the subject of Agriculture; one of which treats more extensively on Gypsum as a manure than any I have seen before. The other two will only serve to shew, that essays of a similar kind are making in this infant country.
I am sorry to add, that nothing final, in Congress, has been decided respecting the institution of a National board of Agriculture, recommended by me, at the opening of the Session. But this did not, I believe, proceed from any disinclination to the measure, but from their limited sitting, and a pressure of what they conceived, more important business. I think it highly probable that next Session will bring this matter to maturity. With the highest esteem & respect I have the honor to be Sir Yr most Hble & obt Servt

Go: Washington

